Watson, Judge:
These suits have been submitted for decision on the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, subject to the approval of the court, that the items marked “A” and initialed MAB by Import Specialist Milton A. Block on the invoices covered by the protests listed in the attached Schedule A, which Schedule A is made a part of this stipulation, which were classified under Paragraph 1531, Tariff Act of 1930, as modified, T.D. 51802, by similitude to leather cases, Paragraph 1559(a) of the same Act as amended, with duty at 20% ad valorem, consist of plastic cases or containers of the same kind in all material respects as the merchandise that was the subject of decision in the case of Marmax Trading Corp. v. United States, 58 Cust. Ct. 255, C.D. 2955, and therein held classifiable with duty at 10% ad valorem under Paragraph 1558, of the same Act, as modified, T.D. 52827.
It is further stipulated and agreed that the record in the case of Marmax Trading Corp. v. United States, C.D. 2955, be incorporated in the record in these cases, and that the protests be submitted on this stipulation.
Upon the agreed facts, we hold that the merchandise covered by the entries and protests enumerated in schedule “A,” attached hereto and made a part hereof, is properly dutiable under paragraph 1558 of the Tariff Act of 1930, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade, T.D. 52739, and T.D. 52827, at the rate of 10 per centum ad valorem, as nonenumerated manufactured articles, as claimed.
To the extent indicated, the protests are sustained. In all other respects and as to all other merchandise, all the claims are overruled.
Judgment will issue accordingly.